In the
               Court of Appeals
       Second Appellate District of Texas
                at Fort Worth
            ___________________________

                 No. 02-17-00195-CV
            ___________________________

GUARDIANSHIP OF VERNA FRANCIS COLEY THETFORD, AN
              INCAPACITATED PERSON




          On Appeal from the 90th District Court
                 Young County, Texas
                 Trial Court No. 33186


           Before Gabriel, Kerr, and Birdwell, JJ.
            Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      We have considered the parties’ “Joint Motion to Dismiss Appeal.” We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(2)(A), 43.2(f).

      Costs incurred related to this appeal are taxed as provided by the law applicable

to guardianship proceedings. See Tex. Est. Code Ann. § 1155.151(a); see also Tex. R.

App. P. 43.4.

                                                      Per Curiam

Delivered: November 21, 2019




                                           2